DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 24-27 are cancelled.
Claims 1-23, 28-33 are pending and Examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Middleton et al. (US Pre-Grant Publication 2010/0185165) in view of Farra et al. (US Patent No. 5,746,719).
Regarding claim 21, Middleton et al. teaches a therapy apparatus comprising: 
a housing (232, 234, 240, 242) with integrated fluid channels; and 
Middleton fails to teach the fluid channels are integral to the housing or a seal secured to the housing over the integrated fluid channels to form integrated fluid conductors; 
Farra teaches a fluid flow control system wherein the fluid channels, ports, and pumps are integrated into a housing (See at least Figs 2-6), and further teaches a film layer coupled to the housing over the fluid channels thereby forming fluid conductors (as in claims 2, 5, and 7). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Middleton with the teachings of Farra and to provide the components of the device in an integrated housing as suggested by Farra in order to make the device more compact, reduce the number of components, and to make the assembly easily replaceable as suggested by Farra and as is also known in the art of medical fluid handling.
Regarding the limitation that the housing is molded from a straight-pull mold.  The limitation is interpreted to be a product by process limitation and is therefore not patentable over the prior art. See MPEP 2113(I) “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
 However, Examiner also takes official notice that the use of straight pull surfaces (i.e. surfaces having a positive parting angle as defined in Applicant’s specification) is extremely well known and would have been obvious to a person having ordinary skill in the art at the time of the invention in order to reduce manufacturing costs.
Regarding claim 22. The therapy apparatus of claim 21, further comprising a pneumatic component fluidly coupled to the integrated fluid conductors through fittings (implicit in that the pump housing (248) is connected to two fluid channels). Middleton fails to teach at least two pneumatic components. However, the modification is interpreted to be the mere duplication of parts since the device as claimed would not operate differently than the device of the prior art having a single pneumatic element.
Regarding claim 23, Middleton in view of Farra teaches the therapy apparatus of claim 21, but is silent as to whether the fittings are fabricated as a single unit or separate units. However, it would have been obvious to a person having ordinary skill in the art at the time of the invention provide the fittings as a single integral unit in order to simplify the device and to allow the fitting to be formed as a portion of the pump or pump housing. 

Claims 1-12, 15-20, and 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Middleton et al. (US Pre-Grant Publication 2010/0185165) in view of Farra et al. (US Patent No. 5,746,719) and Amshey et al. (US Pre-Grant Publication 2018/0111121).
Regarding claims 1, 2, and 5-11, Middleton et al. teaches an apparatus for providing negative-pressure therapy (Abstract), the apparatus comprising: 
a first housing (232); 
a second housing (234); 
a panel (240,242) coupled to the second housing; 
a first fluid channel (412) attached to the panel; 
a second fluid channel (420) attached to the panel; 
a first channel port (214) the panel and fluidly coupled to the first fluid channel; a
 second channel port (end of 420 connected to 424) the panel and fluidly coupled to the second fluid channel; 
a pneumatic component (as in claims 5 and 7) comprising a negative pressure pump (claims 6, 8, 9 24) (248) disposed between the first housing and the second housing, the pump comprising a negative-pressure port (412) fluidly coupled to the first channel port and a positive-pressure port (414) fluidly coupled to the second channel port; 
a canister port (266) coupled to the panel and fluidly coupled to the first fluid channel upstream of the negative-pressure port; 
an expansion chamber (as in at least claim 11) (404) coupled to the panel and fluidly coupled to the second fluid channel downstream of the positive-pressure port.
Middleton fails to teach that the first and second fluid channels or the first and second channel ports are integrated into the panel. Middleton also fails to teach an adhesive label coupled to the panel over the first fluid channel and the second fluid channel.  
Farra teaches a fluid flow control system wherein the fluid channels, ports, and pumps are integrated into a panel (See at least Figs 2-6), and further teaches a film layer coupled to the panel over the fluid channels thereby forming fluid conductors (as in claims 2, 5, and 7). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Middleton with the teachings of Farra and to provide the components of the device in an integrated panel as suggested by Farra in order to make the device more compact, reduce the number of components, and to make the assembly easily replaceable as suggested by Farra and as is also known in the art of medical fluid handling.
Middleton in view of Farra fails to teach that the film layer is an adhesive layer. 
Amshey et al. teaches an apparatus for processing biological samples formed as a panel (i.e. cassette) and having an adhesive film layer [0163] which seals the cassette over the fluid channels of the device (See at least Fig. 16A). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device as suggested by the combination of Middleton and Farra with the adhesive sealing film layer as taught by Amshey in order to effectively seal the layer to the panel as suggested by Amshey.
Regarding the limitation that the adhesive film is a label, the limitation is interpreted to be directed to printed matter since an adhesive label is understood to only differ from an adhesive sticker or adhesive film in that a label implies labeling or writing. Since the printed matter itself does not have a new and unobvious functional relationship to the substrate (i.e. the adhesive film/sticker) the limitation is not given patentable weight (See MPEP §2111.05)
Middleton, in view of Farra, and Amshey teaches substantially the device of claims 1 and 7, but fails to teach that the panel, the first fluid channel, the first channel port, the second fluid channel, the second channel port, the canister port, and the expansion chamber consist of surfaces having a positive parting angle in at least one orientation. However, Examiner takes official notice that the use of straight pull surfaces (i.e. surfaces having a positive parting angle as defined in Applicant’s specification) is extremely well known and would have been obvious to a person having ordinary skill in the art at the time of the invention in order to reduce manufacturing costs. 
Regarding claims 18-20, Middleton also teaches a fluid container (at least 272) fluidly coupled to the canister port; and a dressing (14) fluidly coupled to the fluid container (See at least Fig. 1).   

Regarding claim 3, Middleton in view of Farra and Amshey teaches the apparatus of claim 1. Farra teaches the device further comprising a ridge integrated into the panel and tracking the fluid channel (See at least Fig. 5). 
Regarding claim 4, Middleton also teaches that the port comprises an alignment post (i.e. cylindrical portion of 214 which engages 266) and a fluid conductor (internal lumen of 214), and the fluid conductor is fluidly coupled to the fluid channel (See at least Fig. 1 and 7). 

Regarding claim 12, Middleton in view of Farra and Amshey teaches the therapy apparatus of claim 11, but fails to teach wherein the expansion chamber is integrated into the panel and consists of straight-pull surfaces. However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to make the expansion chamber integral in order to reduce the number of components and make the assembly easily replaceable. Examiner takes official notice that the use of straight pull surfaces (i.e. surfaces having a positive parting angle as defined in Applicant’s specification) is extremely well known and would have been obvious to a person having ordinary skill in the art at the time of the invention in order to reduce manufacturing costs. 
Regarding claim 15, Middleton also teaches that at least a portion of the fluid channel is serpentine (See at least Figs. 11-14 showing serpentine nature of the fluid channel(s)). 
Regarding claim 16, Middleton in view of Farra and Amshey teaches the therapy apparatus of claim 7. Middleton further teaches wherein the housing comprises a first housing and a second housing, and further comprising fasteners coupling the first housing to the second housing, wherein the fasteners are disposed through the panel interior to the fluid channel (See at least Fig.7 showing unlabeled fasteners on housing portion 234). 
Regarding claim 17, Middleton in view of Farra and Amshey teaches the therapy apparatus of claim 7. Middleton also teaches at least two fluid channels, and further comprising a fitting configured to couple the pneumatic component to the fluid channels (implicit in that the channels are connected to the pump housing (248)), but fails to teach at least two pneumatic components. However, the modification is interpreted to be the mere duplication of parts since the device as claimed would not operate differently than the device of the prior art having a single pneumatic element. 

Regarding claims 28, 30-33, Middleton in view of Farra and Amshey teaches the device of claims 1-12, 15-20 as detailed above. Although Farra and Middleton do not explicitly recite the method of manufacture, in this instance, the method of manufacture is at least implicitly disclosed because a device must necessarily be manufactured. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to manufacture the device as suggested by Middleton in view of Farra in order to use the device as desired. 
Regarding claim 29, Middleton in view of Farra and Amshey teaches the method of claim 28 as detailed above, but fail to specifically teach the material composition of the sheet being polyester. However, Farra does teach that the sheet is formed from an elastomeric material. Examiner takes official notice that elastomeric materials are widely known and used, in both medical and non-medical applications, where flexibility, durability, easy sterilization, and/or biocompatibility are desired. Furthermore, elastomeric polyurethane is widely known and used in the medical arts. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Middleton in view of Farra to form the sheet from elastomeric polyurethane. 

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Middleton et al. (US Pre-Grant Publication 2010/0185165) in view of Farra et al. (US Patent No. 5,746,719) and Amshey et al. (US Pre-Grant Publication 2018/0111121), and further in view of Wang (US Patent No. 3,888,331).
Regarding claims 13-14, Middleton in view of Farra and Amshey teaches the device of claims 10 and 12, but fails to teach at least one baffle disposed in the expansion chamber, wherein the expansion chamber is configured to direct fluid along a serpentine path. Wang teaches a device for silencing noise from gas pressure waves comprising a baffle and a serpentine fluid path (See at least Fig. 1). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Middleton by replacing the silencer (i.e. expansion plenum chamber) with the tuned silencer of Wang in order to improve the noise silencing as suggested by Wang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781